Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application	
	Claims 1, 3-12, 16-18 and 21-29 are pending and under examination.
Further searching has revealed art that is applied to meet the requirements of the amended claims. Furthermore, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
In the instant case, Cao et al. (US20140221218; filed 03 February 2014)  and Xiao et al. (US20130072386), i.e. Xiao II, are individually applied in new rejections of the claims 1, 3-12, 16-18 and 21-29 to show that methods to characterize target nucleic acid comprising sequence-specific labeling  based on methylation and non-sequence specific labelling are known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Cao et al. as the primary reference:
Cao et al., Dedecker et al., Benders et al., and Chan et al.
Claim(s) 1, 3-5, 7-10, 12, 28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US20140221218; filed 03 February 2014) in view of Dedecker et al. (WO2011150475); Benders et al. (WO2010102257) and Chan et al. (WO2014043763; filed 20 September 2013). 
Cao et al. teach methods of characterizing a plurality of nucleic acid molecules (i.e. a first DNA and a second DNA) comprising labeling one or more regions  at discrete sequence-specific motifs; labelling with an additional label which is not sequence specific; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs(e.g. entire Cao reference and especially para 0009,pg. 1; para 0009-0020,pg. 1-3). 
Cao et al. teach distribution of the labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. comparative analysis of a plurality of first DNA molecules with a first reference sequence  and a plurality of second DNA molecules with a second reference sequence  as in para 0017,pg. 2; para 0009-0020,pg. 1-3). 
 Furthermore, Cao et al. teach sequence motif based labelling comprises tagging using a methyltransferase and a modified co-factor, wherein the co-factor comprises a transferable label, including a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, or a reactive group (e.g. para 0020,pg. 2-3; para 0040-0042,pg. 4).
Furthermore, Cao et al. teach non-sequence specific labelling comprising using YOYO-1,  an intercalating agent (e.g. Examples 1-4, pg. 5-6). 
Regarding the requirement of covalently labeling the plurality of nucleic acid molecules in a sequence-specific fashion at the DNA repeated motif with a label, wherein the DNA repeated motif comprises a methyltransferase recognition sequence and the covalent labeling is effected with a methyltransferase in the presence of a cofactor, wherein the covalently labeled nucleic acid molecules have a length of at least 150kb as required by claim 1: 
Cao et al. disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a secondary non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Cao et al. teaches labelling using a methyltransferase and a modified cofactor (e.g. Entire Cao reference and especially … the second sequence motif includes at least one binding site for a methyltransferase, and wherein tagging is performed with the methyltransferase comprising a modified cofactor which includes the second label. In some embodiments, the first and second
labels are independently selected from the group consisting of a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, and a reactive group as in para 0020,pg. 2-3; para 0040-0041,pg. 4). 
Additionally, Dedecker et al. teach methods to facilitate optical mapping of target nucleic acid molecules comprising using a methyltransferase and a modified cofactor for covalent modification of target nucleic acid , which allows transfer of reactive amino groups from the cofactor to target DNA that is subsequently labeled with amino- reactive fluorophores (e.g. Such sequence-specifically labelled polynucleotide is hereby generated by reacting said polynucleotide with sequence specific binding enzymes and their cofactor. For instance DNA is reacted with methyltransferase and an s-adenosyl-L-methionine analogue to induce a covalent modification of polynucleotide at target locations determined by the specificity of the polynucleotide methyltransferase enzyme as in lines 29-32,pg. 3- line 1 of pg. 4; the method involves labelling a portion of the biopolymer using a methyltransferase and a modified methyltransferase cofactor which is asynthetically prepared cofactor, for instance Ado- I I-amino as in lines 32-34, pg. 13- lines 1-10, pg. 14; lines 27-31,pg. 14; modified with activated groups as in  Example 1-3,pg. 17-18; Examples 7 and  8,pg.19-21).
 Furthermore, Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization (e.g. Entire Dedecker reference and especially lines 1-28,pg. 3; lines 29-30,pg. 31).
Furthermore, Dedecker et al. teach using  M.HhaI DNA methyltransferase (e.g. Entire Dedecker reference and especially lines 12-24, pg. 14; We employed an engineered version of the Hhal DNA methyltransferase enzyme (M.Hhal) …which recognizes the four-base sequence '5'-GCGC-3' and targets the underlined cytosine for modification at the C5-position to direct the fluorescent labeling of genomic DNA from the lambda bacteriophage as in Example 7, pg. 19-20).
Furthermore, Dedecker et al. teach modification of 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome (e.g. lines 16-23, pg. 20).
Additionally, prior to the effective filing date of the claimed invention, Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art (e.g. para 0042-0044,pg.8; para 0486-0489,pg. 115, WO2010102257).
Therefore, as Cao et al., Dedecker et al. and Benders et al. all teach methods comprising methylation of target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Cao et al.  comprising optical mapping comprising labeling using a methyltransferase and a modified cofactor  comprising a transferable tag such as a fluorophore to include optical mapping using a methyltransferase and a modified cofactor  comprising reactive amino groups through covalent modification wherein the methyltransferase does not break phosphodiester bonds in the process as taught by Dedecker et al. and to include modification using methyltransferase of large regions of DNA such as bacterial genomes comprising at least  4Mb as taught by Benders et al. because these particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Cao et al., Dedecker et al. and Benders et al. render obvious the limitations: a method of analyzing nucleic acid molecules, comprising: providing a plurality of nucleic acid molecules comprising a plurality of occurrences of a DNA repeated motif; covalently labeling the plurality of nucleic acid molecules in a sequence-specific fashion at the DNA repeated motif with a label, wherein the DNA repeated motif comprises a methyltransferase recognition sequence and the covalent labeling is effected with a methyltransferase in the presence of a modified cofactor , and wherein the modified cofactor comprises modified S-adenosyl methionine (SAM), and wherein the modified cofactor comprises a tag that is detectable, transferable, or both; and detecting the label to identify patterns of the DNA repeated motif of the plurality of nucleic acid molecules, wherein the covalently labeled nucleic acid molecules have a length of at least 150kb as required by claim 1.
Regarding the requirement  comprising providing the DNA repeated motif at an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as required by claim 1:
As noted above, Dedecker et al. teach modification of methylation recognition sites in a genomic DNA molecule is known in the art (e.g. 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome as in lines 16-23, pg. 20).
Furthermore, prior to the effective filing date of the claimed invention, Chan et al. teach methods are known in the art to determine the CpG density over 100 kb genomic DNA region; wherein sequence comprising at least one CpG site were subjected to analysis (e.g. Entire Chan reference and especially “the "CpG methylation density" of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG sites within a CpG island, or a larger region). For example, the methylation density for each 100-kb bin in the human genome can be determined from the total number of cytosines not converted after bisulfite treatment (which corresponds to methylated cytosine) at CpG sites as a proportion of all CpG sites covered by sequence reads mapped to the 100-kb region. This analysis can also be performed for other bin sizes, e.g. 50-kb or I-Mb, etc. A region could be the entire genome or a chromosome or part of a chromosome ( e.g. a chromosomal arm)” as in para 0071,pg. 10-11; para 0072,pg. 11; para 0146-0160, pg. 31-35; claims 89 and 92).
 Furthermore, Chan et al. teach an embodiment wherein target nucleic acid are selected based on having a CpG density of > 10 CpG sites(e.g. para 0165,pg. 36).
Furthermore, Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art (e.g. para 0380, pg. 97).
 Therefore, although Chan et al. do not expressly teach the nucleic acid molecules having 5-35 sites over 100 kb genomic region, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Cao et al., Dedecker et al. and Benders et al. comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker)  to include the methods comprising identifying the density of CpG sites over 100 kb of target genomic DNA region, and selecting target nucleic acid based on CpG density, wherein the target genomic DNA comprises at least ten CpG sites for analysis as taught by Chan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 1.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious the limitation: wherein the patterns of the DNA repeat motif comprises CpG island methylation patterns as required by claim 3.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious the limitations: method of claim 1, wherein the patterns of the DNA repeat motif comprises the CpG methylation status of the DNA repeat motif as required by claim 4.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 5.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 7.
Furthermore, as Cao et al. teach sequence motif based labelling comprises tagging using a methyltransferase and a modified co-factor, wherein the co-factor comprises a transferable label, including a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, or a reactive group (e.g. para 0020,pg. 2-3; para 0040-0042,pg. 4) and Dedecker et al. teach methods comprising methyltransferase- mediated transfer of a reactive amino group (e.g. Entire Dedecker reference and especially Example 7, pg. 19-20), the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 8.
Furthermore, the combined teachings Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious the limitation: wherein the tag is transferrable and the covalent labeling is effected by covalently coupling the tag to the plurality of nucleic acid molecules at the methyltransferase recognition sequence as required by claim 9.
Furthermore, as Dedecker et al. teach labeling with M.HhaI DNA methyltransferase is known in the art(e.g. lines 12-24, pg. 14), the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious the limitation: wherein the covalent labeling is effected by covalently coupling the tag to a C5 carbon of a cytosine (C5) at the methyltransferase recognition sequence claim 10.
Furthermore, as both Cao et al. and Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 12.
Furthermore, as Chan et al. teach selecting target nucleic acid based on a density of  at least 10 CpG sites over 100 kb genomic region is known in the art, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 28.
Furthermore, as Benders et al. teach subjecting large regions of DNA comprising 150kb to at least 4Mb, such as bacterial genomes, to modification using methyltransferase is known in the art, the combined teachings of Cao et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 29.
Cao et al., Dedecker et al., Benders et al., Chan et al. and Xiao I
Claims 6, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Dedecker et al., Benders et al. and Chan et al., as applied to claims 1, 3-12, 16-18 and 21-29 above, and further in view of Xiao et al. (WO2010002883) , i.e. Xiao I.
The teachings of Cao et al., Dedecker et al., Benders et al. and Chan et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Cao et al., Dedecker et al., Benders et al. and Chan et al. render obvious a method comprising labeling target nucleic acid with sequence specific labels using methyltransferase and modified co-factor as well as non-sequence specific label; linearizing labelled molecules during detection and comparing to reference sequence to facilitate mapping and gene assembly, wherein the DNA repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region.
 However, the combined teachings of Cao et al., Dedecker et al., Benders et al. and Chan et al. do not expressly teach claims 6, 11 and 16-18.
Like Cao et al., Xiao I disclose a method of characterizing nucleic acid molecules comprising labeling one or more regions at discrete sequence-specific motifs; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs. The distribution of the labelled motifs is established which facilitates mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; para 0074, pg. 13; para 0082, para 0085, pg. 15; para 0089, pg. 16; para 0131, pg. 24; para 0135, pg. 25; Fig. 5a-c).
 	Furthermore, Xiao I teach labelling using different methyltransferases , such as CpG methylation insensitive methyltransferase M.BseCI, as well as other methyltransferases, including M.Taql and M.Hhal (e.g. the labeling is suitably accomplished by exposing the first and second double-stranded DNAs to … a methyltransferase as in para 0082, pg. 15; DNA methyltransferases that recognize and bind to DNA in a sequence specific fashion are also useful…For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15; para 0089,pg. 16; claims 23 and 26).
Xiao I teach an embodiment comprising a “ barcoding” technique comprising  applying a first barcode in a sequence specific manner to detect nucleic acid structure and a second barcode to mark an epigenetic pattern (e.g. para 0089, pg. 16).
Furthermore, Xiao I teach their methods comprise stretching the target nucleic acid to facilitate label detection (e.g. para 0131-0133, pg. 24).
Furthermore, Xiao I teach detection of CpG patterns in long contigs that are extracted from sample that is not fragmented prior to detection of the pattern (e.g. para 0120-0122, pg. 21-22; Fig. 6a).
Furthermore, Xiao I teach methods comprising comparative analysis wherein a first group of nucleic acid molecules, i.e. cancer patient, and a second group of nucleic acid molecules, i.e. control subject, are subjected to labelling, linearizing using nanochannels, and detecting signals as described above and resulting signal patterns between patient and control are compared (e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16).
Therefore, as both Cao et al. and Xiao I teach methods comprising sequence- specific labeling and non-sequence-specific labeling , it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Cao et al., Dedecker et al. ,Benders et al. and Chan et al. comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker) to include methods comprising using different methyltransferases, wherein the methods do not include fragmentation and include analysis of nucleic acid samples associated with a physiological condition or a disease as taught by Xiao I   because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, as Xiao I teach methyltransferases that modify adenine such as M.BseCI and M.Taql (e.g. para 0082, pg. 15;  For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) as in para 0085, pg. 15), the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious claim 6.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious claim 11.
Furthermore, as Xiao I teach using methyltransferases including M.BseCI (e.g. para 0085, pg. 15), the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious the limitation: wherein the methyltransferase is selected from the group consisting of M.BseCI as required by claim 16.
Xiao I  teach detection of CpG patterns in long contigs that are extracted from sample that is not fragmented prior to detection of the pattern (e.g. para 0120-0122, pg. 21-22; Fig. 6a).
Therefore, the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious the limitations: wherein the method does not comprise fragmentation of the plurality of nucleic acid molecules as required by claim 17.
Furthermore, as Xiao I teach comparative analysis of epigenetic patterns in cancer patients as compared to normal patients(e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16), the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious the limitation: method of claim 1, wherein identified patterns of the DNA repeated motif of the plurality of nucleic acid molecules is indicative of a physiological condition or a disease associated with the CpG methylation status and/or repeat frequency of the DNA repeated motif as required by claim 18.
Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al.
Claim(s) 21- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US20140221218; filed 03 February 2014) in view of Xiao et al. (WO2010002883) , i.e. Xiao I; Berlin et al. (US 20080206760); Dedecker et al. (WO2011150475); Benders et al. (WO2010102257) and Chan et al. (WO2014043763; filed 20 September 2013). 
Cao et al. teach methods of characterizing a plurality of nucleic acid molecules (i.e. a first DNA and a second DNA) comprising labeling one or more regions  at discrete sequence-specific motifs; labelling with an additional label which is not sequence specific; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs(e.g. entire Cao reference and especially para 0009,pg. 1; para 0009-0020,pg. 1-3). 
Cao et al. teach distribution of the labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. comparative analysis of a plurality of first DNA molecules with a first reference sequence  and a plurality of second DNA molecules with a second reference sequence  as in para 0017,pg. 2; para 0009-0020,pg. 1-3). 
 Furthermore, Cao et al. teach sequence motif based labelling comprises tagging using a methyltransferase and a modified co-factor, wherein the co-factor comprises a transferable label, including a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, or a reactive group (e.g. para 0020,pg. 2-3; para 0040-0042,pg. 4).
Furthermore, Cao et al. teach non-sequence specific labelling comprising using YOYO-1,  an intercalating agent (e.g. Examples 1-4, pg. 5-6). 
Cao et al. disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a secondary non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Cao et al. teaches labelling using a methyltransferase and a modified cofactor (e.g. Entire Cao reference and especially … the second sequence motif includes at least one binding site for a methyltransferase, and wherein tagging is performed with the methyltransferase comprising a modified cofactor which includes the second label. In some embodiments, the first and second
labels are independently selected from the group consisting of a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, and a reactive group as in para 0020,pg. 2-3; para 0040-0041,pg. 4). Like Cao et al., Xiao I disclose a method of characterizing nucleic acid molecules comprising labeling one or more regions at discrete sequence-specific motifs; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs. The distribution of the labelled motifs is established which facilitates mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; para 0074, pg. 13; para 0082, para 0085, pg. 15; para 0089, pg. 16; para 0131, pg. 24; para 0135, pg. 25; Fig. 5a-c).
 Regarding the requirement of adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion as recited in claim 21:
Like Cao et al., Xiao I disclose a method of characterizing nucleic acid molecules comprising labeling one or more regions at discrete sequence-specific motifs; stretching, i.e. linearizing, labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs. The distribution of the labelled motifs is established which facilitates mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; para 0074, pg. 13; para 0082, para 0085, pg. 15; para 0089, pg. 16; stretching DNA as in para 0131-0133, pg. 24; para 0135, pg. 25; Fig. 5a-c).
Furthermore, Xiao I teach an embodiment comprising a “ barcoding” technique comprising  applying a first barcode in a sequence specific manner to detect nucleic acid structure and a second barcode to mark an epigenetic pattern (e.g. para 0089, pg. 16).
 	Furthermore, Xiao I teach labelling using different methyltransferases , such as M.BseCI, M.Taql and M.Hhal (e.g. the labeling is suitably accomplished by exposing the first and second double-stranded DNAs to … a methyltransferase as in para 0082, pg. 15; DNA methyltransferases that recognize and bind to DNA in a sequence specific fashion are also useful…For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15; para 0089,pg. 16; claims 23 and 26).
Xiao et al. do not expressly teach a method of adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion, in a single embodiment. 
However, like Cao et al. and Xiao I, Berlin et al. disclose techniques for labelling target DNA comprising CpG dinucleotide sequence motif by contacting the target DNA with a DNA methyltransferase and a modified co- factor, i.e. an S- adenosylmethionine (SAM) derivative which donates a fluorescent labeled moiety. The methyltransferase transfers the fluorescently labeled moiety from the S- adenosylmethionine derivative, to the methylation consensus sequence, i.e. CpG dinucleotide, in the target molecule (e.g. para 0023-0025, pg. 3). 
 Furthermore, Berlin et al. teach methods comprising using SAM cofactors labelled with different dyes in combination with different sequence specific methyltransferases (e.g. several positions in these fragments will be simultaneously investigated for methylation in this way. This can be done by successively labeling the modified S-adenosylmethionine derivative with different dyes in combination with different sequence-specific methyltransferases as in para 0026, pg. 3; claims 1 and 9).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Cao et al. and Xiao I to include an embodiment of Xiao I of a barcoding technique comprising a first label in a CpG methylation independent manner  and a second label in a CpG methylation-dependent manner (e.g. para 0089, pg. 16) and  to include using M.BseCI which modifies adenine as well as M.Hhal which modifies cytosine in a recognition sequence comprising CG sequence (e.g. para 0085, pg. 15) as taught in another embodiment of Xiao I and to include labeling with SAM cofactors comprising different dyes in combination with different sequence-specific methyltransferases as taught by Berlin et al. because these are particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of labelling and detecting  target nucleic acid molecules and because Xiao et al. teach methods comprising dual labelling can be simultaneously detected to facilitate characterization of target nucleic acid molecules(e.g. para 0072, pg. 12).
 Therefore, the combined teachings of Cao et al., Xiao I and Berlin et al. render obvious a method comprising adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion as recited in claim 21.
Regarding the requirement of covalently labeling the plurality of nucleic acid molecules in a sequence-specific fashion at the DNA repeated motif with a label, wherein the DNA repeated motif comprises a methyltransferase recognition sequence and the covalent labeling is effected with a methyltransferase in the presence of a cofactor, wherein the covalently labeled nucleic acid molecules have a length of at least 150kb as required by claim 21: 
 As noted above, both Cao et al.  and Berlin et al. teach methods comprising labelling using a methyltransferase and a modified co-factor.
Additionally, Dedecker et al. teach methods to facilitate optical mapping of target nucleic acid molecules comprising using a methyltransferase and a modified cofactor for covalent modification of target nucleic acid, which allows transfer of reactive amino groups from the cofactor to target DNA that is subsequently labeled with amino-reactive fluorophores (e.g. Such sequence-specifically labelled polynucleotide is hereby generated by reacting said polynucleotide with sequence specific binding enzymes and their cofactor. For instance DNA is reacted with methyltransferase and an s-adenosyl-L-methionine analogue to induce a covalent modification of polynucleotide at target locations determined by the specificity of the polynucleotide methyltransferase enzyme as in lines 29-32,pg. 3- line 1 of pg. 4; the method involves labelling a portion of the biopolymer using a methyltransferase and a modified methyltransferase cofactor which is asynthetically prepared cofactor, for instance Ado- I I-amino as in lines 32-34, pg. 13- lines 1-10, pg. 14; lines 27-31,pg. 14; modified with activated groups as in  Example 1-3,pg. 17-18; Examples 7 and  8,pg.19-21).
 Furthermore, Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization (e.g. Entire Dedecker reference and especially lines 1-28,pg. 3; lines 29-30,pg. 31).
Furthermore, Dedecker et al. teach using  M.HhaI DNA methyltransferase (e.g. Entire Dedecker reference and especially lines 12-24, pg. 14; We employed an engineered version of the Hhal DNA methyltransferase enzyme (M.Hhal) …which recognizes the four-base sequence '5'-GCGC-3' and targets the underlined cytosine for modification at the CS-position to direct the fluorescent labeling of genomic DNA from the lambda bacteriophage as in Example 7, pg. 19-20).
Furthermore, Dedecker et al. teach modification of 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome (e.g. lines 16-23, pg. 20).
Additionally, prior to the effective filing date of the claimed invention, Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art (e.g. para 0042-0044,pg.8; para 0486-0489,pg. 115, WO2010102257).
Therefore, as Cao et al., Xiao I, Berlin et al., Dedecker et al. and Benders et al. all teach methods comprising methylation of target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Cao et al., Xiao I and Berlin et al.  comprising optical mapping comprising labeling using a methyltransferase and a modified cofactor to include optical mapping using a methyltransferase and a modified cofactor  comprising reactive amino groups through covalent modification wherein the methyltransferase does not break phosphodiester bonds in the process as taught by Dedecker et al. and to include modification using methyltransferase of large regions of DNA such as bacterial genomes comprising at least  4Mb as taught by Benders et al. because these particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al. and Benders et al. render obvious the limitations: a method of analyzing nucleic acid molecules, comprising: providing a plurality of nucleic acid molecules comprising a plurality of occurrences of a first DNA repeated motif and a second DNA repeated motif; covalently labeling the plurality of nucleic acid molecules in a sequence-specific and CpG-methylation-insensitive fashion at the first DNA repeated motif with a first label , wherein the first DNA repeated motif comprises a first methyltransferase recognition sequence and the covalent labeling is effected with a CpG-methylation-insensitive methyltransferase in the presence of a first modified cofactor, and covalently labeling the plurality of nucleic acid molecules in a sequence-specific and CpG-methylation-dependent fashion at the second DNA repeated motif with a second label, wherein the second DNA repeated motif comprises a second methyltransferase recognition sequence and the covalent labeling is effected with a CpG-methylation-dependent methyltransferase in the presence of a second modified cofactor; and detecting the first label and the second label to identify patterns of the first DNA repeated motif and the second DNA repeated motif of the plurality of nucleic acid molecules, respectively, wherein the covalently labeled nucleic acid molecule have a length of at least 150 kb as required by claim 21.
Regarding the requirement  comprising providing the DNA repeated motif at an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as required by claim 21:
As noted above, the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al. and Benders et al. teach methods for characterizing target nucleic acid comprising labelling sequence motifs using a methyltransferase are known in  the art. 
Furthermore, Dedecker et al. teach modification of methylation recognition sites in a genomic DNA molecule is known in the art (e.g. 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome as in lines 16-23, pg. 20).
Furthermore, prior to the effective filing date of the claimed invention, Chan et al. teach methods are known in the art to determine the CpG density over 100 kb genomic DNA region; wherein sequence comprising at least one CpG site were subjected to analysis (e.g. Entire Chan reference and especially “the "CpG methylation density" of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG sites within a CpG island, or a larger region). For example, the methylation density for each 100-kb bin in the human genome can be determined from the total number of cytosines not converted after bisulfite treatment (which corresponds to methylated cytosine) at CpG sites as a proportion of all CpG sites covered by sequence reads mapped to the 100-kb region. This analysis can also be performed for other bin sizes, e.g. 50-kb or I-Mb, etc. A region could be the entire genome or a chromosome or part of a chromosome ( e.g. a chromosomal arm)” as in para 0071,pg. 10-11; para 0072,pg. 11; para 0146-0160, pg. 31-35; claims 89 and 92).
 Furthermore, Chan et al. teach an embodiment wherein target nucleic acid are selected based on having a CpG density of > 10 CpG sites(e.g. para 0165,pg. 36).
Furthermore, Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art (e.g. para 0380, pg. 97).
 Therefore, although Chan et al. do not expressly teach the nucleic acid molecules having 5-35 sites over 100 kb genomic region, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al. and Benders et al. comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker)  to include the methods comprising identifying the density of CpG sites over 100 kb of target genomic DNA region, and selecting target nucleic acid based on CpG density, wherein the target genomic DNA comprises at least ten CpG sites for analysis as taught by Chan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 21.
Furthermore, as Cao et al. teach sequence motif based labelling comprises tagging using a methyltransferase and a modified co-factor, wherein the co-factor comprises a transferable label, including a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, or a reactive group (e.g. para 0020,pg. 2-3; para 0040-0042,pg. 4) and Dedecker et al. teach methods comprising methyltransferase- mediated transfer of a reactive amino group (e.g. Entire Dedecker reference and especially Example 7, pg. 19-20), the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 22.
Furthermore, as Xiao I  teach using M.BseCI which modifies adenine (e.g. para 0085, pg. 15), the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al., Benders et al., and Chan et al.  render obvious the limitation: wherein the CpG-methylation-insensitive methyltransferase comprises M.BseCI as recited in claim 23.
Furthermore, as Xiao I teach methyltransferases that modify adenine such as M.BseCI and M.Taql (e.g. para 0082, pg. 15;  For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) as in para 0085, pg. 15), the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al., Benders et al., and Chan et al.  render obvious claim 24.
Furthermore, as Xiao I teach comparative analysis of epigenetic patterns in cancer patients as compared to normal patients(e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16), the combined teachings of Cao et al., Xiao I, Berlin et al., Dedecker et al., Benders et al., and Chan et al.  render obvious claim 25.
Cao et al., Dedecker et al., Benders et al., Chan et al. and Lam et al. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Dedecker et al., Benders et al. and Chan et al., as applied to claims 1, 3-5, 7-10, 12, 28 and 29 above, and further in view of Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., Chan et al. and Lam et al. 
Claim 27 is  rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al., as applied to claims 21- 25 above, and further in view of Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
Regarding claim 26:
The combined teachings of Cao et al., Dedecker et al., Benders et al. and Chan et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Cao et al., Dedecker et al., Benders et al. and Chan et al. render obvious a method comprising labeling target nucleic acid with sequence specific labels using methyltransferase and modified co-factor as well as non-sequence specific label; linearizing labelled molecules during detection and comparing to reference sequence to facilitate mapping and gene assembly, wherein the DNA repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region. However, the combined teachings of Cao et al., Dedecker et al., Benders et al. and Chan et al. do not expressly teach claim 26.
Regarding claim 27:
The combined teachings of Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al.as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. render obvious a method comprising labeling target nucleic acid with sequence specific labels using methyltransferase and modified co-factor as well as non-sequence specific label; linearizing labelled molecules during detection and comparing to reference sequence to facilitate mapping and gene assembly, wherein the method comprises adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion and wherein the DNA repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region.
However, the combined teachings of Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. do not expressly teach claim 27.
Prior to the effective filing date of the claimed invention,  Lam et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid (e.g. 1st para, Generation of sequence motif maps by genome mapping, pg. 772). 
Furthermore, Lam et al. teach their analysis also comprises imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, wherein the reference map is from the reference genome build hg19 (e.g. entire Lam reference and especially 1st para, Generation of sequence motif maps by genome mapping section, pg. 772; 3rd para, pg. 772- 1st para, pg. 773, Generation of sequence motif maps by genome mapping section; Fig. 2d, pg. 773; The maps produced by genome mapping generally matched well with the in silico reference maps … genome mapping produced a single map that is identical to the PGF reference map as in 1st para, pg. 774, Genome mapping of the MHC region with 95 BACs section; Fig. 4, pg. 774; Sequence motif map generation section, Online methods, pg. 7 of 7; We first aligned the reads to the current reference genome build hg19 using Bowtie as in Next-generation sequencing of BAC clones section, Online methods, pg. 7 of 7).
As evidenced by Fujita et al., the hg19 assembly is part of the UCSC genome browser database (e.g. Introduction section, pg. D876-D877; Fig. 1, pg. D878).
Furthermore, Lam et al. teach generating consensus maps of target DNA using 100 data sets of 10X, 20X upto 100X coverage compared to reference maps. Lam teaches that coverage that is higher than 20X coverage results in fewer missed labels, i.e. essentially no missed labels (e.g. 2nd para. Pg. 773).
Regarding claim 26: 
Therefore, as both Cao et al. and Lam et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Cao et al., Dedecker et al., Benders et al. and Chan et al. to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al., because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Cao et al., Dedecker et al., Benders et al. ,Chan et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: assembling the patterns of the DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as recited in claim 26.
Regarding claim 27: 
Therefore, as Cao et al., Xiao I and Lam et al. all teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al., because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Cao et al., Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. and Lam et al., as evidenced by Fujita et al.,  render obvious the limitations: assembling the patterns of the first DNA repeated motif and the second DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as recited in claim 27.

Xiao II as the primary reference:
Xiao II,  Dedecker et al., Benders et al., and Chan et al.
Claim(s) 1, 3-5, 7-10, 12, 28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US20130072386), i.e. Xiao II, in view of Dedecker et al. (WO2011150475); Benders et al. (WO2010102257) and Chan et al. (WO2014043763; filed 20 September 2013). 
Xiao II teach methods of characterizing a plurality of nucleic acid molecules (e.g. para 0025,pg. 2; para 0099, pg. 8 ) comprising labeling one or more regions  at discrete sequence-specific motifs; labelling with an additional label which is not sequence specific(e.g. Example 4, pg. 9); linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs( e.g. entire Xiao II reference and especially …In some embodiments, the labeling comprises labeling one or more
different sequence motifs. In some embodiments, the labeling comprises labeling two or more different sequence motifs by the same or different labels. as in para 0013,pg. 1, para 0022,pg. 2; labelling, linearizing and identifying as in para 0017,pg. 2). 
Xiao II teach distribution of the labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. comparative analysis with reference sequence as in Example 4, pg. 9).
 Furthermore, Xiao II teach sequence motif based labelling comprises tagging based on methylation pattern (e.g. para 0067,pg. 5; para 0085,pg. 6-7).
Furthermore, Xiao II teach non-sequence specific labelling comprising using an intercalating agent such as YOYO-1 (e.g. Example 4, pg. 9). 
Xiao II disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a secondary non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Xiao II teach labelling by methylation pattern (e.g. Entire Xiao II reference and especially para 0067,pg. 5; para 0085,pg. 6-7). 
However, Xiao II do not expressly teach covalent labeling that maintains integrity of target nucleic acid molecules or frequency of sequence motifs in genomic DNA that are recognized by methyltransferase.
Regarding the requirement of covalently labeling the plurality of nucleic acid molecules in a sequence-specific fashion at the DNA repeated motif with a label, wherein the DNA repeated motif comprises a methyltransferase recognition sequence and the covalent labeling is effected with a methyltransferase in the presence of a modified cofactor, and wherein the modified cofactor comprises modified S-adenosyl methionine (SAM), and wherein the modified cofactor comprises a tag that is detectable, transferable, or both; and detecting the label to identify patterns of the DNA repeated motif of the plurality of nucleic acid molecules, wherein the covalently labeled nucleic acid molecules have a length of at least 150kb as required by claim 1: 
Dedecker et al. teach methods to facilitate optical mapping of target nucleic acid molecules comprising using a methyltransferase and a modified cofactor for covalent modification of target nucleic acid , which allows transfer of reactive amino groups from the cofactor to target DNA that is subsequently labeled with amino- reactive fluorophores (e.g. Such sequence-specifically labelled polynucleotide is hereby generated by reacting said polynucleotide with sequence specific binding enzymes and their cofactor. For instance DNA is reacted with methyltransferase and an s-adenosyl-L-methionine analogue to induce a covalent modification of polynucleotide at target locations determined by the specificity of the polynucleotide methyltransferase enzyme as in lines 29-32,pg. 3- line 1 of pg. 4; the method involves labelling a portion of the biopolymer using a methyltransferase and a modified methyltransferase cofactor which is asynthetically prepared cofactor, for instance Ado- I I-amino as in lines 32-34, pg. 13- lines 1-10, pg. 14; lines 27-31,pg. 14; modified with activated groups as in  Example 1-3,pg. 17-18; Examples 7 and  8,pg.19-21).
 Furthermore, Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization (e.g. Entire Dedecker reference and especially lines 1-28,pg. 3; lines 29-30,pg. 31).
Furthermore, Dedecker et al. teach using  M.HhaI DNA methyltransferase (e.g. Entire Dedecker reference and especially lines 12-24, pg. 14; We employed an engineered version of the Hhal DNA methyltransferase enzyme (M.Hhal) …which recognizes the four-base sequence '5'-GCGC-3' and targets the underlined cytosine for modification at the CS-position to direct the fluorescent labeling of genomic DNA from the lambda bacteriophage as in Example 7, pg. 19-20).
Furthermore, Dedecker et al. teach modification of 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome (e.g. lines 16-23, pg. 20).
Additionally, prior to the effective filing date of the claimed invention, Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art ( e.g. para 0042-0044,pg.8; para 0486-0489,pg. 115, WO2010102257).
Therefore, as Xiao II, Dedecker et al. and Benders et al. all teach methods comprising methylation of target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao II comprising optical mapping comprising labeling using a methyltransferase and a modified cofactor to include optical mapping using a methyltransferase and a modified cofactor  comprising reactive amino groups through covalent modification wherein the methyltransferase does not break phosphodiester bonds in the process as taught by Dedecker et al. and to include modification using methyltransferase of large regions of DNA such as bacterial genomes comprising at least  4Mb as taught by Benders et al. because these particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao II, Dedecker et al. and Benders et al. render obvious the limitations: a method of analyzing nucleic acid molecules, comprising: providing a plurality of nucleic acid molecules comprising a plurality of occurrences of a DNA repeated motif; covalently labeling the plurality of nucleic acid molecules in a sequence-specific fashion at the DNA repeated motif with a label, wherein the DNA repeated motif comprises a methyltransferase recognition sequence and the covalent labeling is effected with a methyltransferase in the presence of a modified cofactor , and wherein the modified cofactor comprises modified S-adenosyl methionine (SAM), and wherein the modified cofactor comprises a tag that is detectable, transferable, or both; and detecting the label to identify patterns of the DNA repeated motif of the plurality of nucleic acid molecules, wherein the covalently labeled nucleic acid molecules have a length of at least 150kb as required by claim 1.
Regarding the requirement  comprising providing the DNA repeated motif at an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as required by claim 1:
As noted above, Xiao II teach methods for characterizing target nucleic acid comprising labelling sequence motifs using a methyltransferase. 
Furthermore, Dedecker et al. teach modification of methylation recognition sites in a genomic DNA molecule is known in the art (e.g. 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome as in lines 16-23, pg. 20).
Furthermore, prior to the effective filing date of the claimed invention, Chan et al. teach methods are known in the art to determine the CpG density over 100 kb genomic DNA region; wherein sequence comprising at least one CpG site were subjected to analysis (e.g. Entire Chan reference and especially “the "CpG methylation density" of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG sites within a CpG island, or a larger region). For example, the methylation density for each 100-kb bin in the human genome can be determined from the total number of cytosines not converted after bisulfite treatment (which corresponds to methylated cytosine) at CpG sites as a proportion of all CpG sites covered by sequence reads mapped to the 100-kb region. This analysis can also be performed for other bin sizes, e.g. 50-kb or I-Mb, etc. A region could be the entire genome or a chromosome or part of a chromosome ( e.g. a chromosomal arm)” as in para 0071,pg. 10-11; para 0072,pg. 11; para 0146-0160, pg. 31-35; claims 89 and 92).
 Furthermore, Chan et al. teach an embodiment wherein target nucleic acid are selected based on having a CpG density of > 10 CpG sites(e.g. para 0165,pg. 36).
Furthermore, Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art (e.g. para 0380, pg. 97).
 Therefore, although Chan et al. do not expressly teach the nucleic acid molecules having 5-35 sites over 100 kb genomic region, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Xiao II, Dedecker et al. and Benders et al. comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker)  to include the methods comprising identifying the density of CpG sites over 100 kb of target genomic DNA region, and selecting target nucleic acid based on CpG density, wherein the target genomic DNA comprises at least ten CpG sites for analysis as taught by Chan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious claim 1.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious the limitation: wherein the patterns of the DNA repeat motif comprises CpG island methylation patterns as required by claim 3.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious the limitations: method of claim 1, wherein the patterns of the DNA repeat motif comprises the CpG methylation status of the DNA repeat motif as required by claim 4.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious claim 5.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious claim 7.
Furthermore, as Dedecker et al. teach methods comprising methyltransferase- mediated transfer of a reactive amino group (e.g. Entire Dedecker reference and especially Example 7, pg. 19-20), the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious claim 8.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious the limitation: wherein the tag is transferrable and the covalent labeling is effected by covalently coupling the tag to the plurality of nucleic acid molecules at the methyltransferase recognition sequence as required by claim 9.
Furthermore, as Dedecker et al. teach labeling with M.HhaI DNA methyltransferase is known in the art(e.g. lines 12-24, pg. 14), the combined teachings of Xiao II, Dedecker et al., Benders et al.,  and Chan et al. render obvious the limitation: wherein the covalent labeling is effected by covalently coupling the tag to a C5 carbon of a cytosine (C5) at the methyltransferase recognition sequence claim 10.
Furthermore, as Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization(e.g. Entire Dedecker reference and especially lines 1-28,pg. 3; lines 29-30,pg. 31), the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious claim 12.
Furthermore, as Chan et al. teach selecting target nucleic acid based on a density of  at least 10 CpG sites over 100 kb genomic region is known in the art, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious claim 28.
Furthermore, as Benders et al. teach subjecting large regions of DNA comprising 150kb to at least 4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art, the combined teachings of Xiao II, Dedecker et al., Benders et al., and Chan et al. render obvious claim 29.
Xiao II, Dedecker et al., Benders et al., Chan et al. and Xiao I
Claims 6, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao II, Dedecker et al., Benders et al. and Chan et al., as applied to claims 1, 3-5, 7-10, 12, 28 and 29  above, and further in view of Xiao et al. (WO2010002883) , i.e. Xiao I.
The teachings of Xiao II, Dedecker et al., Benders et al. and Chan et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Xiao II, Dedecker et al., Benders et al. and Chan et al. render obvious a method comprising labeling target nucleic acid with sequence specific labels using methyltransferase and modified co-factor as well as non-sequence specific label; linearizing labelled molecules during detection and comparing to reference sequence to facilitate mapping and gene assembly, wherein the DNA repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region.
 However, the combined teachings of Xiao II, Dedecker et al., Benders et al. and Chan et al. do not expressly teach claims 6, 11 and 16-18.
Like Xiao II, Xiao I disclose a method of characterizing nucleic acid molecules comprising labeling one or more regions at discrete sequence-specific motifs; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs. The distribution of the labelled motifs is established which facilitates mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; para 0074, pg. 13; para 0082, para 0085, pg. 15; para 0089, pg. 16; para 0131, pg. 24; para 0135, pg. 25; Fig. 5a-c).
	Furthermore, Xiao I teach labelling using different methyltransferases , such as CpG methylation insensitive methyltransferase M.BseCI, as well as other methyltransferases, including M.Taql and M.Hhal (e.g. the labeling is suitably accomplished by exposing the first and second double-stranded DNAs to … a methyltransferase as in para 0082, pg. 15; DNA methyltransferases that recognize and bind to DNA in a sequence specific fashion are also useful…For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15; para 0089,pg. 16; claims 23 and 26).
	Xiao I teach an embodiment comprising a “ barcoding” technique comprising  applying a first barcode in a sequence specific manner to detect nucleic acid structure and a second barcode to mark an epigenetic pattern (e.g. para 0089, pg. 16).
Furthermore, Xiao I teach their methods comprise stretching the target nucleic acid to facilitate label detection (e.g. para 0131-0133, pg. 24).
Xiao I teach detection of CpG patterns in long contigs that are extracted from sample that is not fragmented prior to detection of the pattern (e.g. para 0120-0122, pg. 21-22; Fig. 6a).
Furthermore, Xiao I teach methods comprising comparative analysis wherein a first group of nucleic acid molecules, i.e. cancer patient, and a second group of nucleic acid molecules, i.e. control subject, are subjected to labelling, linearizing using nanochannels, and detecting signals as described above and resulting signal patterns between patient and control are compared (e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16).
Xiao I. teach comparative analysis of epigenetic patterns in cancer patients as compared to normal patients(e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16).
Therefore, as both Xiao II and Xiao I teach methods comprising sequence- specific labeling and non-sequence-specific labeling, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Xiao II,  Dedecker et al. ,Benders et al. and Chan et al. comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker) to include methods comprising using different methyltransferases, wherein the methods do not include fragmentation and include analysis of nucleic acid samples associated with a physiological condition or a disease as taught by Xiao I because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, as Xiao I teach methyltransferases that modify adenine such as M.BseCI and M.Taql (e.g. para 0082, pg. 15;  For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) as in para 0085, pg. 15), the combined teachings of Xiao II, Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious claim 6.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious claim 11.
Furthermore, as Xiao I teach using methyltransferases including M.BseCI (e.g. para 0085, pg. 15), the combined teachings of Xiao II, Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious the limitation: wherein the methyltransferase is selected from the group consisting of M.BseCI as required by claim 16.
Xiao I  teach detection of CpG patterns in long contigs that are extracted from sample that is not fragmented prior to detection of the pattern (e.g. para 0120-0122, pg. 21-22; Fig. 6a).
Therefore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious the limitations: wherein the method does not comprise fragmentation of the plurality of nucleic acid molecules as required by claim 17.
Furthermore, as Xiao I teach comparative analysis of epigenetic patterns in cancer patients as compared to normal patients(e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16), the combined teachings of Xiao II, Dedecker et al., Benders et al., Chan et al. and Xiao I render obvious the limitation: method of claim 1, wherein identified patterns of the DNA repeated motif of the plurality of nucleic acid molecules is indicative of a physiological condition or a disease associated with the CpG methylation status and/or repeat frequency of the DNA repeated motif as required by claim 18.
Xiao II , Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al.
Claim(s) 21- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US20130072386), i.e. Xiao II, in view of Xiao et al. (WO2010002883) , i.e. Xiao I; Berlin et al. (US 20080206760); Dedecker et al. (WO2011150475); Benders et al. (WO2010102257) and Chan et al. (WO2014043763; filed 20 September 2013). 
Xiao II teach methods of characterizing a plurality of nucleic acid molecules (e.g. para 0025,pg. 2; para 0099, pg. 8 ) comprising labeling one or more regions  at discrete sequence-specific motifs; labelling with an additional label which is not sequence specific(e.g. Example 4, pg. 9); linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs( e.g. entire Xiao II reference and especially …In some embodiments, the labeling comprises labeling one or more
different sequence motifs. In some embodiments, the labeling comprises labeling two or more different sequence motifs by the same or different labels. as in para 0013,pg. 1, para 0022,pg. 2; labelling, linearizing and identifying as in para 0017,pg. 2). 
Xiao II teach distribution of the labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. comparative analysis with reference sequence as in Example 4, pg. 9).
 Furthermore, Xiao II teach sequence motif based labelling comprises tagging based on methylation pattern (e.g. para 0067,pg. 5; para 0085,pg. 6-7).
Furthermore, Xiao II teach non-sequence specific labelling comprising using an intercalating agent such as YOYO-1 (e.g. Example 4, pg. 9). 
Xiao II disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a secondary non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Xiao II teach labelling by methylation pattern (e.g. Entire Xiao II reference and especially para 0067,pg. 5; para 0085,pg. 6-7). 
Regarding the requirement of adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion as recited in claim 21:
Like Xiao II, Xiao I disclose a method of characterizing nucleic acid molecules comprising labeling one or more regions at discrete sequence-specific motifs; stretching, i.e. linearizing, labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs. The distribution of the labelled motifs is established which facilitates mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; para 0074, pg. 13; para 0082, para 0085, pg. 15; para 0089, pg. 16; stretching DNA as in para 0131-0133, pg. 24; para 0135, pg. 25; Fig. 5a-c).
Furthermore, Xiao I teach an embodiment comprising a “ barcoding” technique comprising  applying a first barcode in a sequence specific manner to detect nucleic acid structure and a second barcode to mark an epigenetic pattern (e.g. para 0089, pg. 16).
 	Furthermore, Xiao I teach labelling using different methyltransferases , such as M.BseCI, M.Taql and M.Hhal (e.g. the labeling is suitably accomplished by exposing the first and second double-stranded DNAs to … a methyltransferase as in para 0082, pg. 15; DNA methyltransferases that recognize and bind to DNA in a sequence specific fashion are also useful…For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15; para 0089,pg. 16; claims 23 and 26).
Xiao I do not expressly teach a method of adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion, in a single embodiment. 
Prior to the effective filing date of the claimed invention, Berlin et al. disclose techniques for labelling target DNA comprising CpG dinucleotide sequence motif by contacting the target DNA with a DNA methyltransferase and a modified co- factor, i.e. an S- adenosylmethionine (SAM) derivative which donates a fluorescent labeled moiety. The methyltransferase transfers the fluorescently labeled moiety from the S- adenosylmethionine derivative, to the methylation consensus sequence, i.e. CpG dinucleotide, in the target molecule (e.g. para 0023-0025, pg. 3). 
 Furthermore, Berlin et al. teach methods comprising using SAM cofactors labelled with different dyes in combination with different sequence specific methyltransferases (e.g. several positions in these fragments will be simultaneously investigated for methylation in this way. This can be done by successively labeling the modified S-adenosylmethionine derivative with different dyes in combination with different sequence-specific methyltransferases as in para 0026, pg. 3; claims 1 and 9).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Xiao II and Xiao I to include an embodiment of Xiao I of a barcoding technique comprising a first label in a CpG methylation independent manner  and a second label in a CpG methylation-dependent manner (e.g. para 0089, pg. 16) and  to include using M.BseCI which modifies adenine as well as M.Hhal which modifies cytosine in a recognition sequence comprising CG sequence (e.g. para 0085, pg. 15) as taught in another embodiment of Xiao I and to include labeling with SAM cofactors comprising different dyes in combination with different sequence-specific methyltransferases as taught by Berlin et al. because these are particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of labelling and detecting  target nucleic acid molecules and because Xiao et al. teach methods comprising dual labelling can be simultaneously detected to facilitate characterization of target nucleic acid molecules(e.g. para 0072, pg. 12).
Therefore, the combined teachings of Xiao II, Xiao I and Berlin et al. render obvious a method comprising adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion as recited in claim 21.
Regarding the requirement of covalently labeling the plurality of nucleic acid molecules in a sequence-specific fashion at the DNA repeated motif with a label, wherein the DNA repeated motif comprises a methyltransferase recognition sequence and the covalent labeling is effected with a methyltransferase in the presence of a cofactor, wherein the covalently labeled nucleic acid molecules have a length of at least 150kb as required by claim 21: 
 As noted above, Berlin et al. teach methods comprising labelling using a methyltransferase and a modified co-factor.
Additionally, Dedecker et al. teach methods to facilitate optical mapping of target nucleic acid molecules comprising using a methyltransferase and a modified cofactor for covalent modification of target nucleic acid , which allows transfer of reactive amino groups from the cofactor to target DNA that is subsequently labeled with amino- reactive fluorophores (e.g. Such sequence-specifically labelled polynucleotide is hereby generated by reacting said polynucleotide with sequence specific binding enzymes and their cofactor. For instance DNA is reacted with methyltransferase and an s-adenosyl-L-methionine analogue to induce a covalent modification of polynucleotide at target locations determined by the specificity of the polynucleotide methyltransferase enzyme as in lines 29-32,pg. 3- line 1 of pg. 4; the method involves labelling a portion of the biopolymer using a methyltransferase and a modified methyltransferase cofactor which is asynthetically prepared cofactor, for instance Ado- I I-amino as in lines 32-34, pg. 13- lines 1-10, pg. 14; lines 27-31,pg. 14; modified with activated groups as in  Example 1-3,pg. 17-18; lines 27-29;  Examples 7 and  8,pg.19-21).
 Furthermore, Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization (e.g. Entire Dedecker reference and especially lines 1-28,pg. 3; lines 29-30,pg. 31).
Furthermore, Dedecker et al. teach using  M.HhaI DNA methyltransferase (e.g. Entire Dedecker reference and especially lines 12-24, pg. 14; We employed an engineered version of the Hhal DNA methyltransferase enzyme (M.Hhal) …which recognizes the four-base sequence '5'-GCGC-3' and targets the underlined cytosine for modification at the CS-position to direct the fluorescent labeling of genomic DNA from the lambda bacteriophage as in Example 7, pg. 19-20).
Furthermore, Dedecker et al. teach modification of 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome (e.g. lines 16-23, pg. 20).
Additionally, prior to the effective filing date of the claimed invention, Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art (e.g. para 0042-0044,pg.8; para 0486-0489,pg. 115, WO2010102257).
Therefore, as Xiao II, Xiao I, Berlin et al., Dedecker et al. and Benders et al. all teach methods comprising methylation of target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao II, Xiao I, and Berlin et al.  comprising optical mapping comprising labeling using a methyltransferase and a modified cofactor to include optical mapping using a methyltransferase and a modified cofactor comprising reactive amino groups through covalent modification wherein the methyltransferase does not break phosphodiester bonds in the process as taught by Dedecker et al. and to include modification using methyltransferase of large regions of DNA such as bacterial genomes comprising at least  4Mb as taught by Benders et al. because these particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao II, Xiao I, Berlin et al., Dedecker et al. and Benders et al. render obvious the limitations: a method of analyzing nucleic acid molecules, comprising: providing a plurality of nucleic acid molecules comprising a plurality of occurrences of a first DNA repeated motif and a second DNA repeated motif; covalently labeling the plurality of nucleic acid molecules in a sequence-specific and CpG-methylation-insensitive fashion at the first DNA repeated motif with a first label , wherein the first DNA repeated motif comprises a first methyltransferase recognition sequence and the covalent labeling is effected with a CpG-methylation-insensitive methyltransferase in the presence of a first modified cofactor, and
covalently labeling the plurality of nucleic acid molecules in a sequence-specific and CpG-methylation-dependent fashion at the second DNA repeated motif with a second label, wherein the second DNA repeated motif comprises a second methyltransferase recognition sequence and the covalent labeling is effected with a CpG-methylation-dependent methyltransferase in the presence of a second modified cofactor; and detecting the first label and the second label to identify patterns of the first DNA repeated motif and the second DNA repeated motif of the plurality of nucleic acid molecules, respectively, wherein the covalently labeled nucleic acid molecule have a length of at least 150 kb as required by claim 21.
Regarding the requirement  comprising providing the DNA repeated motif at an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as required by claim 21:
As noted above, the combined teachings of Xiao II, Xiao I,  Berlin et al., Dedecker et al. and Benders et al. teach methods for characterizing target nucleic acid comprising labelling sequence motifs using a methyltransferase are known in  the art. 
Furthermore, Dedecker et al. teach modification of methylation recognition sites in a genomic DNA molecule is known in the art (e.g. 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome as in lines 16-23, pg. 20).
Furthermore, prior to the effective filing date of the claimed invention, Chan et al. teach methods are known in the art to determine the CpG density over 100 kb genomic DNA region; wherein sequence comprising at least one CpG site were subjected to analysis (e.g. Entire Chan reference and especially “the "CpG methylation density" of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG sites within a CpG island, or a larger region). For example, the methylation density for each 100-kb bin in the human genome can be determined from the total number of cytosines not converted after bisulfite treatment (which corresponds to methylated cytosine) at CpG sites as a proportion of all CpG sites covered by sequence reads mapped to the 100-kb region. This analysis can also be performed for other bin sizes, e.g. 50-kb or I-Mb, etc. A region could be the entire genome or a chromosome or part of a chromosome ( e.g. a chromosomal arm)” as in para 0071,pg. 10-11; para 0072,pg. 11; para 0146-0160, pg. 31-35; claims 89 and 92).
 Furthermore, Chan et al. teach an embodiment wherein target nucleic acid are selected based on having a CpG density of > 10 CpG sites(e.g. para 0165,pg. 36).
Furthermore, Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art (e.g. para 0380, pg. 97).
 Therefore, although Chan et al. do not expressly teach the nucleic acid molecules having 5-35 sites over 100 kb genomic region, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Xiao II, Xiao I,  Berlin et al., Dedecker et al. and Benders et al. comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker)  to include the methods comprising identifying the density of CpG sites over 100 kb of target genomic DNA region, and selecting target nucleic acid based on CpG density, wherein the target genomic DNA comprises at least ten CpG sites for analysis as taught by Chan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, the combined teachings of Xiao II, Xiao I,  Berlin et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 21.
Furthermore, as Berlin et al. teach a methyltransferase labels with a fluorescent tag and Dedecker et al. teach methods comprising methyltransferase- mediated transfer of a reactive amino group (e.g. Entire Dedecker reference and especially Example 7, pg. 19-20),  the combined teachings of Xiao II, Xiao I,  Berlin et al., Dedecker et al., Benders et al., and Chan et al. render obvious claim 22.
Furthermore, as Xiao I  teach using M.BseCI which modifies adenine (e.g. para 0085, pg. 15), the combined teachings of Xiao II, Xiao I,  Berlin et al., Dedecker et al., Benders et al., and Chan et al.  render obvious the limitation: wherein the CpG-methylation-insensitive methyltransferase comprises M.BseCI as recited in claim 23.
Furthermore, as Xiao I teach methyltransferases that modify adenine such as M.BseCI and M.Taql (e.g. para 0082, pg. 15;  For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) as in para 0085, pg. 15), the combined teachings of Xiao II, Xiao I,  Berlin et al., Dedecker et al., Benders et al., and Chan et al.  render obvious claim 24.
Furthermore, as Xiao I teach comparative analysis of epigenetic patterns in cancer patients as compared to normal patients(e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16), the combined teachings of Xiao II, Xiao I,  Berlin et al., Dedecker et al., Benders et al., and Chan et al.  render obvious claim 25.
Xiao II, Dedecker et al., Benders et al., Chan et al. and Lam et al. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao II,  Dedecker et al., Benders et al. and Chan et al., as applied to claims 1, 3-5, 7-10, 12, 28 and 29 above, and further in view of Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).

Xiao II,  Xiao I , Berlin et al., Dedecker et al., Benders et al., Chan et al. and Lam et al. 
Claim 27 is  rejected under 35 U.S.C. 103 as being unpatentable over Xiao II,  Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al., as applied to claims 21- 25 above, and further in view of Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
Regarding claim 26:
The combined teachings of Xiao II,  Dedecker et al., Benders et al. and Chan et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Xiao II,  Dedecker et al., Benders et al. and Chan et al. render obvious a method comprising labeling target nucleic acid with sequence specific labels using methyltransferase and modified co-factor as well as non-sequence specific label; linearizing labelled molecules during detection and comparing to reference sequence to facilitate mapping and gene assembly, wherein the DNA repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region. However, the combined teachings of Xiao II,  Dedecker et al., Benders et al. and Chan et al. do not expressly teach claim 26.
Regarding claim 27:
The combined teachings of Xiao II,  Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al.as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Xiao II,  Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. render obvious a method comprising labeling target nucleic acid with sequence specific labels using methyltransferase and modified co-factor as well as non-sequence specific label; linearizing labelled molecules during detection and comparing to reference sequence to facilitate mapping and gene assembly, wherein the method comprises adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion and wherein the DNA repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region. However, the combined teachings of Xiao II,  Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. do not expressly teach claim 27.
Prior to the effective filing date of the claimed invention,  Lam et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid (e.g. 1st para, Generation of sequence motif maps by genome mapping, pg. 772). 
Furthermore, Lam et al. teach their analysis also comprises imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, wherein the reference map is from the reference genome build hg19 (e.g. entire Lam reference and especially 1st para, Generation of sequence motif maps by genome mapping section, pg. 772; 3rd para, pg. 772- 1st para, pg. 773, Generation of sequence motif maps by genome mapping section; Fig. 2d, pg. 773; The maps produced by genome mapping generally matched well with the in silico reference maps … genome mapping produced a single map that is identical to the PGF reference map as in 1st para, pg. 774, Genome mapping of the MHC region with 95 BACs section; Fig. 4, pg. 774; Sequence motif map generation section, Online methods, pg. 7 of 7; We first aligned the reads to the current reference genome build hg19 using Bowtie as in Next-generation sequencing of BAC clones section, Online methods, pg. 7 of 7).
As evidenced by Fujita et al., the hg19 assembly is part of the UCSC genome browser database (e.g. Introduction section, pg. D876-D877; Fig. 1, pg. D878).
Furthermore, Lam et al. teach generating consensus maps of target DNA using 100 data sets of 10X, 20X upto 100X coverage compared to reference maps. Lam teaches that coverage that is higher than 20X coverage results in fewer missed labels, i.e. essentially no missed labels (e.g. 2nd para. Pg. 773).
Regarding claim 26: 
Therefore, as both Xiao II and Lam et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao II,  Dedecker et al., Benders et al. and Chan et al. to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al., because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao II,  Dedecker et al., Benders et al., Chan et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: assembling the patterns of the DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as recited in claim 26.
Regarding claim 27: 
Therefore, as Xiao II,  Xiao I and Lam et al. all teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao II,  Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al., because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao II,  Xiao I , Berlin et al., Dedecker et al., Benders et al., and Chan et al. and Lam et al., as evidenced by Fujita et al.,  render obvious the limitations: assembling the patterns of the first DNA repeated motif and the second DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as recited in claim 27.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S.Patent No. 9,809,855
Claims 1, 3-12, 16-18 and 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,809,855 in view of Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Chan et al. (WO2014043763; filed 20 September 2013); Xiao et al. (WO2010002883) , i.e. Xiao I;  Berlin et al. (US20080206760) and Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
	Claims 1-15 of U.S. Patent No. 9,809,855 recite methods comprising labelling target nucleic acid molecules; moving the labelled molecules through nanochannels and mapping to reference sequence to facilitate identification of target nucleic acid molecules, wherein the first labeling comprises tagging with a methyltransferase  and wherein the method further comprises labeling with a non-sequence specific label. 
Claims 1-15 of U.S. Patent No. 9,809,855 do not expressly teach modified cofactors as required by the instant claims. However, these features are known in the art. 
As noted the rejections above, the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., render obvious claims 1, 3-12, 16-18 and 21-29.
Furthermore, the combined teachings of Xiao II,  Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., render obvious claims 1, 3-12, 16-18 and 21-29. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify  the method of claims 1-15 of U.S. Patent No. 9,809,855  to include combined teachings of Cao et al., Xiao II, Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., as discussed in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of labelling and detecting target nucleic acid molecules to facilitate mapping and gene assembly.
Application No. 14/897,213
Claims 1, 3-12, 16-18 and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213 in view of Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Chan et al. (WO2014043763; filed 20 September 2013); Xiao et al. (WO2010002883) , i.e. Xiao I; Berlin et al. (US20080206760) and Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
Claims 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213 recite methods comprising labelling target nucleic acid molecules; moving the labelled molecules through nanochannels and mapping to reference sequence to facilitate identification of target nucleic acid molecules.
Claims 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213  do not expressly teach labeling comprises tagging with a methyltransferase  and modified cofactors or  labeling with a non-sequence specific label as required by the instant claims. 
However, these features are known in the art. 
As noted the rejections above, the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., render obvious claims 1, 3-12, 16-18 and 21-29.
Furthermore, the combined teachings of Xiao II,  Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., render obvious claims 1, 3-12, 16-18 and 21-29. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify  the method of claims 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213  to include combined teachings of Cao et al., Xiao II, Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., as discussed in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of labelling and detecting target nucleic acid molecules to facilitate mapping and gene assembly.
This is a provisional nonstatutory double patenting rejection.
Application No. 15/117,699
Claims 1, 3-12, 16-18 and  21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115, 117, 119-122, 126, 128-130,132-134, 142-147 and 149-151 of copending Application No. 15/117,699 in view of Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Chan et al. (WO2014043763; filed 20 September 2013); Xiao et al. (WO2010002883) , i.e. Xiao I; Berlin et al. (US20080206760) and Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
Claims 115, 117, 119, 120-122, 126, 128-130,132-134, 142-147 and 149-151 of copending Application No. 15/117,699 disclose methods for characterizing a nucleic acid comprising covalently labeling repeated motifs using a methyltransferase and a modified cofactor comprising a detectable tag; assembling a first map of the genomic region using the sequence motifs; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis; wherein the labeled nucleic acids have a length of at least 150kb.
 Furthermore, they teach a method comprising applying a first label and a second label to target nucleic acid.
Claims 115, 117, 119, 120-122, 126, 128-130,132-134, 142-147 and 149-151 of copending Application No. 15/117,699 do not expressly teach CpG methylation-insensitive labeling using a methyltransferase, coupling tags to specific cytosine or adenine bases or stretching target DNA.
 However, these features are known in the art. 
As noted the rejections above, the combined teachings of Cao et al., Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., render obvious claims 1, 3-12, 16-18 and 21-29.
Furthermore, the combined teachings of Xiao II,  Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., render obvious claims 1, 3-12, 16-18 and 21-29. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify  the method of  claims 115, 117, 119, 120-122, 126, 128-130,132-134, 142-147 and 149-151 of copending Application No. 15/117,699 to include combined teachings of Cao et al., Xiao II, Dedecker et al., Benders et al., Chan et al., Xiao I, Berlin et al and Lam et al., as evidenced by Fujita et al., as discussed in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of labelling and detecting target nucleic acid molecules to facilitate mapping and gene assembly.
This is a provisional nonstatutory double patenting rejection.



Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
Furthermore, double patenting rejections are included that were not addressed in the action mailed 24 December 2021.  
Additionally, further searching  revealed art that is applied to meet the requirements of the amended claims. These references include Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); and Chan et al. (WO2014043763; filed 20 September 2013).
 Furthermore, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections, as discussed above.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639